20-708-cv
Medina v. Commissioner of Social Security

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
18th day of December, two thousand twenty.

Present:    ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
            GERARD E. LYNCH,
                        Circuit Judges.
_____________________________________________________

MICHELLE MEDINA,

                 Plaintiff-Appellant,

                         v.                                                  20-708-cv

COMMISSIONER OF SOCIAL SECURITY,

            Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:          Peter A. Gorton, Lachman & Gorton, Endicott, N.Y.

Appearing for Appellee:           Graham Morrison, Special Assistant United States Attorney (Ellen
                                  E. Sovern, Regional Chief Counsel-Region II, on the brief) for
                                  Antoinette T. Bacon, Acting United States Attorney for the
                                  Northern District of New York, Syracuse, N.Y.

      Appeal from the United States District Court for the Northern District of New York
(Dancks, M.J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Michelle Medina appeals from the January 30, 2020 judgment of the United States
District Court for the Northern District of New York (Dancks, M.J.) affirming the denial of
disability benefits by the Commissioner of Social Security. We assume the parties’ familiarity
with the underlying facts, procedural history, and specification of issues for review.

        Our review of the administrative record is de novo, and this Court will uphold the
administrative law judge’s decision if it is supported by substantial evidence and the correct legal
standards were applied. Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010); Talavera v. Astrue,
697 F.3d 145, 151 (2d Cir. 2012). On appellate review, “our focus is not so much on the district
court’s ruling as it is on the administrative ruling.” Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir.
1991) (internal quotation marks omitted). “Substantial evidence is more than a mere scintilla. It
means such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (internal quotation marks
omitted).

         Medina first argues that the ALJ erred in giving little weight to Dr. Arun Shah’s opinion
as the treating physician. She notes that Shah assessed her as having marked limitations in
performing activities, and the residual functional capacity analysis by the ALJ did not fully
reflect the extent of her impairments. She argues that the ALJ’s decision violates the treating
physician rule, which provides that “the opinion of a claimant’s treating physician as to the
nature and severity of an impairment is given controlling weight so long as it is well-supported
by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with
the other substantial evidence in the case record.” Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir.
2019) (internal quotation marks and brackets omitted). “[I]f the ALJ decides the opinion is not
entitled to controlling weight, it must determine how much weight, if any, to give it.” Id. The
ALJ must “give good reasons in its notice of determination or decision for the weight it gives the
treating source’s medical opinion.” Halloran , 362 F.3d at 32 (internal citations omitted).

We find that the ALJ’s opinion is supported by substantial evidence. The ALJ found that
Medina’s “statements concerning the intensity, persistence, and limiting effects of these
symptoms are not entirely consistent with the medical evidence and the other evidence in the
record.” App’x at 51. The ALJ noted that while Medina claims disability beginning in April
2015, she did not begin treatment until April 2016. The ALJ properly weighed Shah’s opinion as
the treating physician. The ALJ observed that Shah’s assessment of Medina’s limitations was
inconsistent with Shah’s own treatment notes and Medina’s self report of her activities of daily
living. The ALJ’s decision not to afford Shah’s opinion controlling weight as the treating
physician is well-supported by the record, which contains notes showing Medina’s improved
mood and her ability to independently manage reported activities of daily life, including tasks
such as cooking, cleaning, self-care, banking, shopping and driving without assistance. See
Halloran, 362 F.3d at 32 (finding that a treating physician’s opinion is not afforded controlling
weight if the opinion is inconsistent with the opinions of other medical experts); see also Snell v.
Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (“When other substantial evidence in the record conflicts
with the treating physician’s opinion . . . that opinion will not be deemed controlling.”); Rivera v.


                                                  2
Harris, 623 F.2d 212, 216 (2d Cir. 1980) (claimant's ability to perform daily activities like
cooking and shopping supported ALJ's determination that she could perform sedentary work
despite pain).

         The ALJ found that Medina’s activities are not limited in the way one would expect
“given her complaints of disabling symptoms and limitations” and that her symptoms are “well
managed with medication.” App’x at 51. The ALJ noted that Medina regularly volunteered at a
dog shelter, and that she engaged in many activities requiring concentration and the ability to
stay on task, including driving, cleaning, doing laundry, cooking, and shopping. The ALJ noted
that these activities required “many of the same functions that the claimant alleges she is unable
to perform in a work setting.” App’x at 52. Based on this record, we find the ALJ’s conclusions
to be substantially supported.

       We have considered the remainder of Medina’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3